United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND,
Great Lakes, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1206
Issued: February 11, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 10, 2019 appellant, through counsel, filed a timely appeal from an April 25, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a lumbar condition
causally related to the accepted July 12, 2014 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 16, 2014 appellant, then a 55-year-old brick mason, filed a traumatic injury
claim (Form CA-1) alleging that on July 12, 2014 he experienced pain down his entire lower back
and the back side of both his legs when he lifted bricks off the back of a dump truck while in the
performance of duty.3 He did not stop work.
On November 12, 2014 appellant underwent a lumbar spine magnetic resonance imaging
(MRI) scan by Dr. Edward St. Ville, a Board-certified diagnostic radiologist, who reported mild
multifactorial central canal stenosis at L2-3, moderate multifactorial central canal stenosis at L3-4,
broad-based central disc protrusion at L4-5, and broad-based central disc protrusion at L5-S1.
Dr. St. Ville assessed lumbar herniated disc.
On December 8, 2014 appellant began to undergo physical therapy treatments and
submitted various treatment reports.
By development letter dated January 27, 2015, OWCP informed appellant that his claim
initially appeared to be a minor injury and was therefore administratively approved for a payment
of a limited amount of medical expenses. It advised that the claim was now being reopened for
formal consideration and that additional factual and medical evidence was necessary to establish
his claim. OWCP requested that appellant respond to an attached questionnaire and provide
medical evidence to establish that he sustained a diagnosed condition as a result of the alleged
incident. It afforded him 30 days to submit the necessary evidence.
Appellant subsequently submitted a January 30, 2015 medical report by Dr. Jonathan
Citow, a Board-certified neurological surgeon. Dr. Citow noted that appellant worked as a brick
mason and related that he developed severe back pain extending through both lower extremities
after a July 12, 2014 work injury. Upon examination of appellant’s lumbar spine, he observed
tenderness to palpation of the lumbar paraspinal musculature and normal gait. Straight leg raise
testing was negative. Dr. Citow diagnosed lumbar spondylosis.
On February 9, 2015 OWCP received appellant’s completed development questionnaire.
Appellant indicated that he did not sustain any other injury and at the time of the injury, he was
placed on light duty. He also noted that he hurt his back approximately 10 years ago and always
had back pain.
By decision dated March 6, 2015, OWCP denied appellant’s claim. It accepted that the
July 12, 2014 employment incident occurred as alleged and that a medical condition had been
diagnosed. However, OWCP found that the medical evidence of record was insufficient to
establish that the July 12, 2014 employment incident caused or aggravated the diagnosed lumbar
condition.
On March 17, 2015 appellant requested reconsideration. By decision dated April 24, 2015,
OWCP denied further merit review, finding that his reconsideration request neither raised

3

Appellant has two previously accepted traumatic injury claims: one for an August 27, 2002 injury under OWCP
File No. xxxxxx461 and one for a February 27, 2003 injury under OWCP File No. xxxxxx050.

2

substantive legal questions, nor included new and relevant evidence sufficient to warrant further
merit review.
On June 24, 2015 appellant again requested reconsideration and submitted additional
medical evidence.
In a June 19, 2015 report, Dr. Citow recounted that appellant continued to have severe back
pain, but was forced to return to work. Examination of appellant’s lumbar spine revealed
tenderness to palpation of the lumbar paraspinal musculature and negative straight leg raise testing.
Dr. Citow diagnosed lumbar spondylosis.
By decision dated August 20, 2015, OWCP denied modification of the March 6, 2015
decision.
OWCP subsequently received employing establishment health unit records and
occupational health forms dated July 16 to October 14, 2014 by Dr. Jason Y. Kim, Board-certified
in anesthesiology and pain medicine. Dr. Kim indicated that appellant was a brick worker and
complained of low back pain. He noted lumbar examination findings of positive straight leg raise
testing on the right and no tenderness to palpation or muscle spasms. Dr. Kim diagnosed lower
back and mid back pain. He released appellant to work with limitations. In a July 30, 2014
employing establishment health unit form, Dr. Kim indicated that he conducted a follow-up
examination and authorized appellant to return to his date-of-injury job. In an October 14, 2014
health record, he referred appellant to his primary physician in order to rule out possible lumbar
disc syndrome and recommended that appellant work with restrictions.
In a November 21, 2014 employing establishment health unit record, Lieutenant
Commander (Lt. Cmdr.) Richard Langton, a military physician, indicated that appellant was seen
for follow-up for low back pain while lifting bricks at work. He reviewed appellant’s history and
conducted an examination. Lt. Cmdr. Langton reported positive “shopping cart” sign and MRI
scan findings consistent with spinal stenosis. He recommended that appellant work limited duty.
In a March 18, 2016 letter, Dr. Citow related that on July 12, 2014 appellant was working
as a brick mason, lifting 45 pounds of bricks off a truck and carrying it, when he developed severe
back pain extending to both lower extremities. He reported that physical examination showed
tenderness in appellant’s back with limited range of motion. Dr. Citow diagnosed “preexisting
lumbar spondylosis and stenosis exacerbated by work injury.” He noted that the exacerbation was
clearly noted on the MRI scan films and also noted that appellant was not symptomatic with
sciatica prior to his work injury. Dr. Citow opined that carrying heavy bricks “could easily have
caused an asymptomatic condition to worsen.”
On August 12, 2016 appellant, through counsel, requested reconsideration. Counsel
alleged that Dr. Langton and Dr. Citow’s medical reports had established a causal connection
between the July 12, 2014 employment incident and appellant’s lumbar stenosis. She argued that
as appellant had established a prima facie claim, OWCP had a duty to further develop the medical
evidence.
By decision dated November 9, 2016, OWCP denied modification of the August 20, 2015
decision.

3

On March 10, 2017 appellant, through counsel, requested reconsideration.
In support thereof, appellant submitted a February 15, 2017 progress report by Dr. Citow
who recounted appellant’s complaints of severe back pain extending through both lower
extremities. Dr. Citow indicated that appellant’s symptoms began after a July 12, 2014 work
injury and noted that appellant had preexisting lumbar spondylosis. He opined that appellant’s
lumbar stenosis was aggravated by lifting and carrying the heavy bricks off a truck. Dr. Citow
explained that the repetitive flexion and extension with heavy weight caused a combination of
further disc protrusion due to the axial loading with the heavy weights, as well as the progression
of local instability, causing more banging of the nerve roots. He reported that it was possible that
appellant’s lumbar stenosis may have worsened on its own, but since appellant deteriorated during
this activity, “his demise was related to work.”
By decision dated June 7, 2017, OWCP denied modification of the November 9, 2016
decision.
On May 2, 2018 appellant, through counsel requested reconsideration and submitted
additional medical evidence.
Dr. Citow indicated in a September 20, 2017 letter that appellant had a natural progression
of stenosis that was exacerbated by the lifting incident. He further reported that appellant lifted
45 pounds of bricks off a truck and carried it, which created an axial loading on the spine, causing
vertical compression of the discs and contributing to the L3-4 disc protruding out into an already
narrow canal from his preexisting lumbar stenosis.
In a November 20, 2017 addendum letter, Dr. Citow related that the normal progression of
appellant’s degenerative condition was disrupted by the repetitive lifting on July 12, 2014 when
he had a sudden onset of symptoms. He also noted that appellant had previously injured his back
10 years prior.
By decision dated August 31, 2018, OWCP denied modification of the June 7, 2017
decision.
On January 29, 2019 appellant, through counsel, requested reconsideration. Counsel
asserted that, in Dr. Citow’s most recent medical report, he specifically detailed appellant’s prior
medical condition and how the normal progression of his back condition was aggravated by the
July 12, 2014 employment incident.
In a January 23, 2019 letter, Dr. Citow discussed appellant’s preexisting medical condition.
He related that, prior to July 12, 2014, appellant’s diagnoses were lumbar spondylosis and stenosis.
Dr. Citow indicated that he had reviewed appellant’s medical records, including diagnostic
examination reports. He related that a November 2014 lumbar spine MRI scan revealed severe
stenosis at L3-4 and L5-S1 spondylosis. Dr. Citow described that on July 12, 2014 appellant was
repetitively lifting 45 pounds of bricks off a truck and carrying it when he developed severe back
pain. He explained that the repetitive lifting and carrying “created axial loading on the spine,
causing vertical compression of the discs and therefore contributed to the L3-4 disc protruding out
into an already narrow canal from his preexisting lumbar stenosis.” Dr. Citow opined that
appellant’s preexisting degenerative condition and stenosis was aggravated and exacerbated by
appellant’s excessive lifting on July 12, 2014. He related that, without this intervening injury,
4

appellant’s degenerative condition would have had a natural progression that would be more even
across the spine and resulted in gradual symptoms, but the July 12, 2014 injury brought about new
symptoms of a more localized nature.
By decision dated April 25, 2019, OWCP denied modification of the August 31, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
In order to determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established.8
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.9 Second, the employee must submit evidence to establish
that the employment incident caused a personal injury.10
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence.11 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and

4

Supra note 2.

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

D.B., Docket No. 18-1348 (issued January 4, 2019); S.P., 59 ECAB 184 (2007).

9

D.S., Docket No. 17-1422 (issued November 9, 2017); Bonnie A. Contreras, 57 ECAB 364 (2006).

10

B.M., Docket No. 17-0796 (issued July 5, 2018); David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB
354 (1989).
11

See S.A., Docket No. 18-0399 (issued October 16, 2018); see also Robert G. Morris, 48 ECAB 238 (1996).

5

the specific employment incident identified by the employee.12 The weight of the medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
analysis manifested, and the medical rationale expressed in support of the physician’s opinion.13
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.14
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of his claim, appellant provided narrative medical reports and letters from
Dr. Citow dated January 30, 2015 to January 23, 2019. He related appellant’s complaints of severe
back pain extending through both lower extremities after a July 12, 2014 injury. Dr. Citow noted
initial examination findings of tenderness to palpation of the lumbar paraspinal musculature and
negative straight leg raise testing. He diagnosed lumbar spondylosis. In a March 18, 2016 letter,
Dr. Citow described that on July 12, 2014 appellant was lifting 45 pounds of bricks off a truck.
He opined that appellant’s preexisting lumbar spondylosis and stenosis was exacerbated by the
work injury. In a February 15, 2017 report, Dr. Citow further explained that repetitive flexion and
extension with heavy weight caused a combination of further disc protrusion, as well as the
progression of local instability, causing more banging of the nerve roots. He continued to elaborate
in a January 23, 2019 letter that the repetitive lifting and carrying “created axial loading on the
spine, causing vertical compression of the discs and therefore contributed to the L3-4 disc
protruding out into an already narrow canal from [appellant’s] pre-existing lumbar stenosis.”
Dr. Citow related that, without the intervening July 12, 2014 employment incident, appellant’s
preexisting condition would have had a natural progression that would be more even across the
spine, instead of the new symptoms that appellant experienced in a localized section.
The Board finds that Dr. Citow’s opinion demonstrates his knowledge of appellant’s
preexisting lumbar conditions and, although his opinion is not sufficiently rationalized to meet
appellant’s burden of proof to establish his claim, it is sufficient to require further development of
the case by OWCP.15 It is well established that proceedings under FECA are not adversarial in
nature, and while appellant has the burden to establish entitlement to compensation, OWCP shares

12

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345 (1989).
13

James Mack, 43 ECAB 321 (1991).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
K.G., Docket No. 18-1598 (issued January 7, 2020); M.S., Docket No. 19-0913 (issued November 25, 2019).
15

D.S., Docket No. 17-1359 (issued May 3, 2019); C.W., Docket No. 17-1293 (issued February 12, 2018); see also
John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

6

responsibility in the development of the evidence.16 OWCP has an obligation to see that justice is
done.17
Therefore, the Board finds that the case shall be remanded to OWCP. On remand, OWCP
shall prepare a statement of accepted facts and refer the matter to an appropriate medical specialist.
Upon referral, the physician shall conduct a physical evaluation and provide a rationalized medical
opinion as to whether appellant’s lumbar condition was caused or aggravated by the accepted
July 12, 2014 employment incident. Following this, and any other further development as deemed
necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 25, 2019 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this decision of the Board.
Issued: February 11, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

See e.g., M.G., Docket No. 18-1310 (issued April 16, 2019); Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985);
Michael Gallo, 29 ECAB 159, 161 (1978); William N. Saathoff, 8 ECAB 769, 770-71; Dorothy L. Sidwell, 36 ECAB
699, 707 (1985).
17

See C.M., Docket No. 17-1977 (issued January 29, 2019); A.J., Docket No. 18-0905 (issued December 10, 2018);
William J. Cantrell, 34 ECAB 1233, 1237 (1983); Gertrude E. Evans, 26 ECAB 195 (1974).

7

